Case 1:20-cv-01159-DCJ-JPM Document 16 Filed 09/07/21 Page 1 of 1 PageID #: 171




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION


EQUILIBRIUM CATALYST, INC.,                CIVIL DOCKET NO. 1:20-CV-01159
Plaintiff

VERSUS                                     JUDGE DAVID C. JOSEPH

VINCENT P. SCALLAN, ET AL,                 MAGISTRATE JUDGE JOSEPH H.L.
Defendants                                 PEREZ-MONTES


                                  JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 10], and after a de novo review of the record,

 including the Objection filed by Defendants [ECF No. 11], having determined that

 the Magistrate Judge’s findings and recommendations are correct under the

 applicable law;

       IT IS HEREBY ORDERED that Equilibrium Catalyst, Inc.’s Motion to

 Remand [ECF No. 6] is GRANTED for lack of subject matter jurisdiction, and this

 case is REMANDED to the Tenth Judicial District Court, Natchitoches Parish,

 Louisiana.

       THUS, DONE AND SIGNED in Chambers, this 7th day of September 2021.




                                        _____________________________________
                                        DAVID C. JOSEPH
                                        UNITED STATES DISTRICT JUDGE
